Judgment, Supreme Court, New York County (Elliott Wilk, J.), entered June 20, 1991, which upheld respondent’s determination to dismiss petitioner from his position as a police officer after petitioner pleaded guilty to ingesting cocaine, unanimously affirmed, without costs.
Test results of petitioner’s urinalysis revealed the presence of cocaine. At a hearing, petitioner pleaded guilty to ingesting cocaine from a cigarette while at a party, but claimed that he did so unintentionally. In his report to the Commissioner, the Hearing Officer found that petitioner’s explanation "strained credulity”, and even when viewed favorably demonstrated a lack of proper judgment. The Commissioner’s determination, based upon this report, was entitled to substantial deference " 'because he, and not the courts, is accountable to the public for the integrity of the Department’ ” (Trotta v Ward, 77 NY2d 827, 828). Further, the dismissal of petitioner for using illegal drugs is not so disproportionate to the offense as to be shocking to one’s sense of fairness (supra). Concur — Carro, J. P., Milonas, Ellerin and Ross, JJ.